Citation Nr: 1135956	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to March 1977 and from December 1978 to April 1987.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).

The issue of entitlement to service connection for a right knee disorder is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right knee disorder was last denied in a March 1993 rating decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final March 1993 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the March 1993 rating decision, and the Veteran's claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a right knee disorder.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
A March 1993 rating decision denied the Veteran's original claim for service connection for arthritis of the right knee on the basis that the evidence did not show a right knee disorder incurred or caused by the Veteran's military service.  The March 1993 rating decision was not appealed and that decision is final as to the issue of entitlement to service connection for a right knee disorder.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2010).

Because the March 1993 rating is the last final decision, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, in an October 2006 rating decision, the RO denied on the Veteran's claim after finding that no new and material evidence was submitted to reopen the issue of service connection for right knee disorder.  Such a decision, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the March 1993 rating decision includes VA treatment records, dated from January 1989 through April 2009; VA knee X-ray reports dated in April 1993, March 1998 and April 2009; a June 1998 private magnetic resonance imaging (MRI) of the right knee; transcripts of the Veteran's June 1995 and April 2011 hearings before the Board; and various lay statements submitted by the Veteran.

All of the foregoing evidence received since the March 1993 rating decision is "new" in that it was not of record at the time of the March 1993 rating decision.  In addition, the June 1998 private MRI of the right knee indicates that the Veteran now has a current diagnosis of chondromalacia of the patella, with a small healed osteochondral defect of the lateral femoral condyle, subtle depression in the lateral femoral condyle, nonspecific joint effusion, and questionable early medial popliteal cyst.  Further, through various written statements and during his April 2011 hearing before the Board, the Veteran reported that a right knee MRI was taken at the Gorgas Army Hospital following an inservice injury in April 1983 and it showed a bone fracture for which immediate surgical intervention was recommended.  Thus, presuming the credibility of this evidence, the evidence received since the March 1993 rating decision includes evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right knee disorder.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for a right knee disorder is reopened, and is the subject of the Remand herein.


ORDER

New and material evidence having been submitted to reopen the claim of service connection for a right knee disorder, the claim is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that following his April 1983 right knee injury in service he experienced continuing swelling and was seen at the Gorgas Army Hospital in Panama.  He claims that an MRI taken at that time showed bone fracture and an immediate surgical intervention was recommended, however, he did not proceed with such recommendation.

A May 1984 service treatment report noted an impression of contusion and abrasion of the right knee from a trauma to the right knee.

In May 2006, the RO requested the Veteran's clinical records, and active duty inpatient clinical records pertaining to the right knee injury MRI results during January 1982 to December 1983 from the Gorgas Army Hospital.  A July 2006 response stated that searches of the Gorgas Army Hospital records for 1983 were conducted but no records were located.  However, there is no evidence that the RO provided the Veteran with a written notice of the unavailability of these records that meets the requirements under 38 C.F.R. § 3.159(e).

Accordingly, the case is remanded for the following actions:

1.  The RO must document all attempts to locate and secure to the Veteran's 1983 right knee injury MRI results from the Gorgas Army Hospital and make a formal finding as to the unavailability of the same record.  The RO must provide the Veteran with a proper notice that includes (a) the identity of the specific records that could be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  The RO must advise the Veteran that he can submit alternative evidence to support his contention that service connection for a right knee disorder is warranted.  This evidence may take the following forms, however, the Veteran may submit any other evidence he finds appropriate: statements from service treatment personnel; "buddy" certificates or affidavits; employment physical examinations; medical evidence from hospitals, clinics and private physicians by which or by whom the Veteran may have been treated, especially soon after discharge; letters written during service; photographs taken during service; pharmacy prescription records; and insurance examinations.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


